Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 4, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
While attending college, claimant worked for a major manufacturing company under an educational cooperative program which was to end upon graduation. With her employer’s permission, she left her position early in order to study for examinations. The Board denied her application for unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. Inasmuch as claimant does not dispute that she left her position before the date scheduled for her departure in order to study for final examinations, we find that the Board’s decision is supported by substantial evidence.
Cardona, P. J., Mikoll, Mercure, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.